  Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 1 of 27 PageID #: 1




James R. Akers, WBSB # 8083
AKERS LAW OFFICES, PLLC
P.O. Box 11206
Charleston, West Virginia 25339
Phone: (304) 720-1422
jb@akerslawoffices.com

Benjamin J. Sweet
NYE STIRLING HALE & MILLER LLP
1145 Bower Hill Road, Suite 104
Pittsburgh, Pennsylvania 15243
Phone: (412) 857-5350
ben@nshmlaw.com

Additional counsel listed on signature page

Attorneys for Plaintiff ALEXANDER KEEFOVER, individually and on
behalf of all others similarly situated

                                                                                         ELECTRONICALLY
                        UNITED STATES DISTRICT COURT                                         FILED
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA                                 Apr 30 2020
                                                                                       U.S. DISTRICT COURT
                                                                                       Northern District of WV
ALEXANDER KEEFOVER, individually and on
behalf of all others similarly situated,                   Case No.      1:20-CV-81 (Kleeh)

                       Plaintiff,

       v.


GOMART, INC., and DOES 1 through 5,

                       Defendant.


                       NATIONWIDE CLASS ACTION COMPLAINT

       COMES NOW, Plaintiff Alexander Keefover, on behalf of himself and all others

similarly situated, and asserts as follows:

       1.      Plaintiff brings this action individually and on behalf of all other similarly situated

mobility impaired/wheelchair bound persons, against GoMart, Inc., and Does 1 through 5
  Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 2 of 27 PageID #: 2




(referred to as “Defendants”), asserting violations of Title III of the Americans with Disabilities

Act, 42 U.S.C. § 12101 et seq. (the “ADA”), and its implementing regulations, in connection

with accessibility barriers in the bathrooms at various public accommodations owned, operated,

controlled, and/or leased by Defendants (“Defendants’ facilities”).

        2.      Plaintiff seeks reasonable attorneys’ fees and costs on behalf of himself, and

injunctive relief on behalf of the putative Class who has patronized or would like to patronize the

facilities identified below.

                                         INTRODUCTION

        3.      Plaintiff has a mobility disability and is limited in the major life activity of

walking, which has caused him to use a wheelchair for mobility.

        4.      Plaintiff visited Defendants’ facilities and was denied full and equal access as a

result of Defendants’ inaccessible bathrooms.

        5.      Plaintiff’s experiences are not isolated—Defendants have systematically

discriminated against individuals with mobility disabilities by providing purportedly accessible

bathroom facilities that consistently violate the ADA’s accessibility guidelines and routinely

result in access barriers at Defendants’ facilities.

        6.      In fact, numerous facilities owned, controlled, and/or operated by Defendants

have bathrooms that are inaccessible to individuals who rely on wheelchairs for mobility,

demonstrating that the centralized decision-making Defendants employ with regard to the design,

construction, alteration, maintenance, and operation of its facilities causes access barriers and/or

allows them to develop and persist at Defendants’ facilities.

        7.      Unless Defendants are required to remove the access barriers described below,

and required to change their policies, practices and procedures so that access barriers do not



                                                   2
  Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 3 of 27 PageID #: 3




reoccur at Defendants’ facilities, Plaintiff and the proposed Class will continue to be denied full

and equal access to those facilities as described and will be deterred from fully using

Defendants’ facilities.

       8.         The ADA expressly contemplates injunctive relief aimed at modification of a

policy or practice that Plaintiff seeks in this action. In relevant part, the ADA states:

       [i]n the case of violations of . . . this title, injunctive relief shall include an order
       to alter facilities to make such facilities readily accessible to and usable by
       individuals with disabilities . . .. Where appropriate, injunctive relief shall also
       include requiring the . . . modification of a policy . . ..

42 U.S.C. § 12188(a)(2).

       9.         Consistent with 42 U.S.C. § 12188(a)(2), Plaintiff seeks a permanent injunction

requiring that:

       a. Defendants remediate all access barriers in bathrooms at Defendants’ facilities,
          consistent with the ADA;

       b. Defendants change its policies, practices and procedures so that the common
          access barriers in the bathrooms at Defendants’ facilities do not reoccur; and

       c. Plaintiff’s representatives shall monitor Defendants’ facilities to ensure the
          injunctive relief ordered pursuant to Paragraph 9.a. and 8.b. has been
          implemented and will remain in place.

       10.        Plaintiff’s claims for permanent injunctive relief are asserted as Class claims

pursuant to Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) was specifically intended to be utilized in

civil rights cases where the Plaintiff seeks injunctive relief for his or her own benefit and the

benefit of a Class of similarly situated individuals. To that end, the note to the 1996 amendment

to Rule 23 states:

       Subdivision(b)(2). This subdivision is intended to reach situations where a party
       has taken action or refused to take action with respect to a Class, and final relief
       of an injunctive nature or a corresponding declaratory nature, settling the legality
       of the behavior with respect to the Class as a whole, is appropriate . . ..
       Illustrative are various actions in the civil rights field where a party is charged

                                                    3
  Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 4 of 27 PageID #: 4




       with discriminating unlawfully against a Class, usually one whose members are
       incapable of specific enumeration.

                  THE ADA AND ITS IMPLEMENTING REGULATIONS

       11.     The ADA was enacted nearly 30 years ago and is intended to “provide a clear and

comprehensive national mandate for the elimination of discrimination against individuals with

disabilities.” 42 U.S.C. § 12101(b)(1).

       12.     The ADA broadly protects the rights of individuals with disabilities in

employment, access to State and local government services, places of public accommodation,

transportation, and other important areas of American life.

       13.     Title III of the ADA generally prohibits discrimination against individuals with

disabilities in the full and equal enjoyment of public accommodations, 42 U.S.C. § 12182(a),

and prohibits places of public accommodation, either directly or through contractual, licensing,

or other arrangements, from outright denying individuals with disabilities the opportunity to

participate in a place of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(i), or denying

individuals with disabilities the opportunity to fully and equally participate in a place of public

accommodation, 42 U.S.C. § 12182(b)(1)(A)(ii).

       14.     Title III further prohibits places of public accommodation from utilizing methods

of administration that have the effect of discriminating on the basis of a disability. 42 U.S.C. §

12182(b)(1)(D).

       15.     Title III and its implementing regulations define discrimination to include:

       a) Failure to remove architectural barriers when such removal is readily
          achievable for places of public accommodation that existed prior to January 26,
          1992, 28 C.F.R. § 36.304(a) and 42 U.S.C. § 12182(b)(2)(A)(iv);

       b) Failure to design and construct places of public accommodation for first
          occupancy after January 26, 1993, that are readily accessible to and usable by
          individuals with disabilities, 28 C.F.R. § 36.401 and 42 U.S.C. § 12183(a)(1);

                                                  4
  Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 5 of 27 PageID #: 5




        c) For alterations to public accommodations made after January 26, 1992, failure
           to make alterations so that the altered portions of the public accommodation
           are readily accessible to and usable by individuals with disabilities, 28 C.F.R. §
           36.402 and 42 U.S.C. § 12183(a)(2); and

        d) Failure to maintain those features of public accommodations that are required
           to be readily accessible to and usable by persons with disabilities, 28 C.F.R. §
           36.211.

        16.     The remedies and procedures set forth at 42 U.S.C. § 2000a-3(a) are provided to

any person who is being subjected to discrimination on the basis of disability or who has

reasonable grounds for believing that such person is about to be subjected to discrimination in

violation of 42 U.S.C. § 12183. 42 U.S.C. 12188(a)(1).

        17.     The ADA also provides for specific injunctive relief, which includes the

following:

        In the case of violations of sections 12182(b)(2)(A)(iv) and section 12183(a) of
        this title, injunctive relief shall include an order to alter facilities to make such
        facilities readily accessible to and usable by individuals with disabilities to the
        extent required by this subchapter. Where appropriate, injunctive relief shall also
        include . . . modification of a policy . . . to the extent required by this subchapter.

42 U.S.C. § 12188(a)(2); 28 C.F.R. § 36.501(b).

                                JURISDICTION AND VENUE

        18.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12188.

        19.     Plaintiff’s claims asserted herein arose in this judicial district, and Defendants do

substantial business in this judicial district.

        20.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.

        ///



                                                   5
  Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 6 of 27 PageID #: 6




                                             PARTIES

       21.     Plaintiff Alexander Keefover is, and at all times relevant hereto was, a resident of

Fairmont, West Virginia. Plaintiff has cerebral palsy and uses a wheelchair for mobility.

Plaintiff’s cerebral palsy is mixed choreoathetosis and spasticity (since birth).

       22.     Plaintiff has a Bachelor of Science in mathematics, with a minor in computer

science, and a M.Ed. in Digital Media, New Literacies & Learning. His official job title is

“Program Assistant II” and his internal job title is “Instructional Designer.” Plaintiff likes to play

Challenger League Baseball, play video games, and read.

       23.     Plaintiff is a member of a protected Class under the ADA, 42 U.S.C. § 12102(2),

and the regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.

       24.     Defendant GoMart, Inc. is a convenience store chain based in Gassaway, West

Virginia. The company currently operates over 100 stores throughout West Virginia, Virginia,

Kentucky, and Ohio, and is incorporated in the State of Delaware.

       25.     Defendants’ facilities are places of public accommodation as defined in 42 U.S.C.

§12181(7)(G) and are therefore subject to the requirements of the ADA.

       26.     The true names and capacities, whether individual, corporate, associate, or

otherwise of the Defendants named herein as Does 1 through 5, are unknown to Plaintiff at this

time. Plaintiff will amend this Complaint to assert their true names and capacities when known.

Plaintiff is informed and believe and thereon alleges that each of the fictitiously named

Defendants is responsible in some manner for the occurrences alleged in this Complaint.

       27.     Plaintiff asserts that Defendants, including Doe Defendants, and each of them at

all times mentioned in this Complaint, were the alter egos, agents and/or employees and/or

employers of their Co-Defendants and in doing the things alleged in this Complaint were acting



                                                  6
     Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 7 of 27 PageID #: 7




within the course of such agency and/or employment and with the permission and consent of

their Co-Defendants.

                                    FACTUAL ASSERTIONS

I.      Plaintiff Has Been Denied Full and Equal Access to Defendants’ Facilities

        28.    Because of his cerebral palsy, Plaintiff uses a wheelchair for mobility. Plaintiff

has visited and patronized GoMarts within the State of West Virginia regularly and has

experienced discrimination at such convenience stores as more fully set forth below. Plaintiff is

being deterred from patronizing GoMarts but intends to return to these stores for the dual

purpose of availing himself of the goods and services offered to the public at such stores, and to

ensure that those stores cease evading their responsibilities under federal law. He intends to

return to GoMarts regularly in the future, at least 6-10 times per year, but is deterred by the

inaccessible conditions as set forth herein.

        29.    Plaintiff has been, and continues to be, adversely affected by Defendants’

violations of the ADA. Plaintiff has suffered direct and indirect injury as a result of Defendants’

actions and/or omissions as described herein.

        30.   Plaintiff has reasonable grounds to believe that Defendants will continue to subject

him and other disabled individuals to discrimination in violation of the ADA, given that

Defendants have failed to bring existing stores into compliance for over ten years and have

allowed new stores to be constructed that were similarly out of compliance.

        31.    Defendant GoMart, Inc., at all relevant times to this litigation, acted, or failed to

act, by and through its officers, representatives, subsidiaries, agents, workers and/or its

employees.




                                                  7
  Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 8 of 27 PageID #: 8




        32.     As a result of Defendants’ non-compliance with the ADA, Plaintiff’s ability to

access and safely use Defendants’ facilities has been significantly impeded.

        33.     Plaintiff will be deterred from returning to and fully and safely accessing

Defendants’ facilities, however, so long as Defendants’ facilities remain non-compliant, and so

long as Defendants continues to employ the same policies and practices that have led, and in the

future will lead, to inaccessibility at Defendants’ facilities.

        34.     Without injunctive relief, Plaintiff will continue to be unable to fully and safely

access Defendants’ facilities in violation of his rights under the ADA.

        35.     As an individual with a mobility disability who uses a wheelchair, Plaintiff is

directly interested in whether public accommodations, like Defendants’ facilities, have

architectural barriers that impede full accessibility to those accommodations by individuals with

mobility-related disabilities.

II.     Defendants Repeatedly Deny Individuals With Disabilities Full and Equal Access to
        Defendants’ Facilities

        36.     As the owner and manager of their properties, Defendants employ centralized

policies, practices, and procedures with regard to the design, construction, alteration,

maintenance, and operation of their facilities.

        37.     To date, Defendants’ centralized design, construction, alteration, maintenance,

and operational policies and practices have systematically and routinely violated the ADA by

designing, constructing, and altering facilities so that they are not readily accessible and are

usable, by failing to remove architectural barriers, and by failing to maintain and operate

facilities so that the accessible features of Defendants’ facilities are maintained.

        38.     In March 2020, Plaintiff visited the GoMart located at 2395 White Hall

Boulevard, in Fairmont, West Virginia, to purchase convenience store items and suffered

                                                   8
  Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 9 of 27 PageID #: 9




discrimination as a result of being denied full and equal access. Specifically, this store denied

Plaintiff equal access because it did not provide an accessible restroom area, nor an accessible

approach to the restroom. The overall dimenson of the toilet rooms were far below what was

necessary for Plaintiff to maneuver in his wheelchair. Specifically, the toilet room had a narrow

stall, which created a barrier to Plaintiff’s wheelchair, preventing him from being able to enter

the stall to wheel up beside the toilet for a side transfer to the fixture. Larger wheelchairs may

not be able to swing into the stall at all. In the Men’s toilet room, the first stall was a foot and a

half short of the length required to allow his wheelchair access. The standard stall next to it

measured only 2’-9” in width and the remaining space around the lavatory measured 4’-11” in

width. This room was not deep enough to provide the width on approach to the accessible stall

between the other stall and the adjacent wall. Finally, Plaintiff was deterred from washing his

hands because the pipes under the sink were not covered and he feared burning his legs. As a

result, Plaintiff was unable to use the restroom.

        39.     Plaintiff has retained attorneys to prosecute the claims alleged herein, who in turn

retained professional building experts to investigate, identify, and document Defendants’

discriminatory barriers. Specifically, Plaintiff’s investigation identified four (4) distinct

architectural barriers – first, a failure to provide bathroom stalls of at least 60” in width (“Stall

Width Issue”), second, a failure to provide an accessible interior route to the purportedly

accessible bathrooms (“Interior Route Issue”), third, a failure to provide adequate accessible

bathroom signs on the walls (“Accessible Bathroom Signage Issue”) and fourth, a failure to

provide an accessible route from the parking area to the store entrance (“Exterior Route Issue”)

throughout Defendant’s store network.




                                                    9
 Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 10 of 27 PageID #: 10




       40.    The Accesible Bathroom Signage Issue is present at each of the 23 Go Mart

locations surveyed.

       41.    The Stall Width Issue is present 16 of the 23 locations surveyed, including:

              2395 White Hall Bouelevard, Fairmont, WV

              2 Weaver Street, Grafton, WV

              105 North Pike Street, Grafton, WV

              1722 Beverly Pike, Elkins, WV

              S. Kanawha Street, Backhannon, WV

              306 Center Avenue, Weston, WV

              3157 State Street, Gassaway, WV

              2960 Sutton Lane, Sutton, WV

              4227 Sutton Lane, Sutton, WV

              Jane Lew Exit of I79, Jane Lew, WV

              55 Postal Plaza, Morgantown, WV

              701 Fairmont Avenue, Fairmont, WV

              408 Buckhannon Pike, Nutter Fort, WV

              Milford Street, Clarksburg, WV

              90 Woodberry Lane, Parkersburg, WV

              1401 Staunton Ave., Parkersburg, WV

       42.    The Interior Route Issue is present at 11 surveyed locations, including:

              2 Weaver Street, Grafton, WV

              South Kanawha Street, Buckhannon, WV

              South Lewis Street, Glenville, WV



                                               10
 Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 11 of 27 PageID #: 11




               55 Postal Plaza, Morgantown, WV

               701 Fairmont Avenue, Fairmont, WV

               1525 Johnson Avenue, Bridgeport, WV

               Milford Street, Clarksburg, WV

               1401 Staunton Avenue, Parkersburg, WV

               3308 Murdock Avenue, Parkersburg, WV

               2850 Pike Street, Parkersburg, WV

               2395 White Hall Boulevard, Fairmont, WV

       43.     The Exterior Route Issue is present at the following surveyed locations:

               2 Weaver Street, Grafton, WV

               105 North Pike Street, Grafton, WV

               699 Railroad Avenue, Elkins, WV

               S. Kanawha Street, Backhannon, WV

               10 South Lewis Street, Glenville, WV

               701 Fairmont Avenue, Fairmont, WV

               1525 Johnson Avenue, Bridgeport, WV

               809 West Main Street, Bridgeport, WV

               Milford Street, Clarksburg, WV

               1602 St. Mary’s Avenue, Parkersburg, WV

       44.     The aforementioned violations are ongoing and continue to result in Plaintiff and

unnamed mobility impaired class members suffering discrimination as a result of being denied

full and equal access to these stores.




                                                11
 Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 12 of 27 PageID #: 12




       45.      Defendants have discriminated and continue to discriminate against Plaintiff and

other similarly situated persons by failing to, inter alia, provide accessible facilities, as required

by the ADA. In all, the investigation revealed the following architectural barrier violations at the

23 surveyed Go Mart locations, which continue to adversely impact Plaintiff and others similarly

situated:

             a. 2 Weaver Street, Grafton, WV

                    i. Violation 1: No compliant accessible parking provided (steep built-up

                       curb ramp in access aisle)

                   ii. Violation 2: No accessible route to store entrance (narrows to less than

                       32” at columns and displays)

                   iii. Violation 3: No accessible interior route to restrooms provided (crowded

                       at restroom door, with no 12” push clearance)

                   iv. Violation 4: No accessible restroom signs mounted on wall (No non-

                       tactile or Braille mounted on the face of the narrow door)

                   v. Violation 5: No maneuvering space provided in restroom (the total room

                       width is only 57”)

                   vi. Violation 6: Minimum approach to toilet/stall is not provided (again, the

                       total room width is only 57”)

                  vii. Violation 7: (there is a urinal fixture in the space)

                 viii. Violation 8: No compliant grab bars provided (No rear wall bar, sidewall

                       bar mounted low)

             b. 105 N. Pike Street, Grafton, WV

                    i. Violation 1: No compliant accessible parking provided (no sign)



                                                  12
Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 13 of 27 PageID #: 13




             ii. Violation 2: No accessible route to store entrance (built-up curb ramp)

             iii. Violation 3: No accessible restroom signs mounted on wall (on face of

                 out-swinging door)

             iv. Violation 4: The 60" min. toilet stall width is not provided (there is a

                 urinal fixture in the space)

       c. 699 Railroad Ave., Elkins, WV

              i. Violation 1: No accessible route to store entrance (curb ramp has no top

                 landing)

             ii. Violation 2: No accessible restroom signs mounted on wall (pull side on

                 face door)

             iii. Violation 3: No compliant grab bars provided (36” grab bar on side wall)

       d. 1722 Beverly Pike, Elkins, WV:

              i. Violation 1: No accessible restroom signs mounted on wall (Pull side on

                 face door)

             ii. Violation 2: Minimum approach to toilet/stall is not provided (approach

                 narrows in front of small standard door)

             iii. Violation 3: The 60" min. toilet stall width is not provided (stall is only 42

                 ¼” wide)

       e. S Kanawha St., Buckhannon, WV:

              i. Violation 1: No compliant accessible parking provided (pie-shaped aisle)

             ii. Violation 2: No accessible route to store entrance (corner curb ramp)

             iii. Violation 3: No accessible interior route to restrooms provided

                 (narrowing through the interior route to the restroom)



                                           13
Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 14 of 27 PageID #: 14




             iv. Violation 4: No accessible restroom signs mounted on wall (pull-side on

                 face door)

             v. Violation 5: No maneuvering space provided in restroom (narrow single-

                 user toilet room)

             vi. Violation 6: The 60" min. toilet stall width is not provided

            vii. Violation 7: No compliant grab bars provided (24” rear wall grab bar)

       f. 306 Center Ave., Weston, WV:

              i. Violation 1: No accessible restroom signs mounted on wall (pull-side on

                 face of door)

             ii. Violation 2: Minimum approach to toilet/stall is not provided (approach

                 narrows in front of old standard stall)

             iii. Violation 3: The 60" min. toilet stall width is not provided (stall is only 42

                 ¼” wide)

       g. 10 S. Lewis Street, Glenville, WV

              i. Violation 1: No accessible route to store entrance (narrows by vehicular

                 way)

             ii. Violation 2: No accessible interior route to restrooms provided (28”

                 restroom doors very narrow)

             iii. Violation 3: No accessible restroom signs mounted on wall (Non-tactile

                 or Braille and mounted on door with knob-type hardware)

             iv. Violation 4: No compliant grab bars provided (None provided)

       h. 3157 State Street, Gassaway, WV

              i. Violation 1: No compliant accessible parking provided (sloped up to curb)



                                           14
Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 15 of 27 PageID #: 15




             ii. Violation 2: No accessible restroom signs mounted on wall (Non-tactile

                 or Braille mounted on door with knob-type hardware)

             iii. Violation 3: The 60" min. toilet stall width is not provided 45-1/4" width,

                 19-1/2" centerline)

       i. 501 Elk Street, Gassaway, WV

              i. Violation 1: No accessible route to store entrance (steep curb ramp)

             ii. Violation 2: No accessible restroom sign mounted on wall (Non-tactile or

                 Braille mounted on the face of the narrow 32 door)

             iii. Violation 3: No maneuvering space provided in restroom (only 8" pull

                 side latch side clear at door)

             iv. Violation 4: The 60" min. toilet stall width is not provided (there is a

                 urinal fixture in the space)

       j. 2960 Sutton Ln, Sutton, WV

              i. Violation 1: No accessible restroom signs mounted on wall (Non-tactile

                 or Braille mounted on the face of the door)

             ii. Violation 2: No maneuvering space provided in restroom (Entrance door

                 does not swing open to 90 degrees)

             iii. Violation 3: The 60" min. toilet stall width is not provided (36” wide)

             iv. Violation 4: No compliant grab bars provided (24" rear wall and parallel

                 bars on sidewall)

       k. 4247 Sutton Ln., Sutton, WV

              i. Violation 1: No accessible restroom signs mounted on wall (mounted on

                 pull side of out swinging door)



                                           15
Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 16 of 27 PageID #: 16




             ii. Violation 2: Minimum approach to toilet/stall is not provided (only 39”)

             iii. Violation 3: The 60" min. toilet stall width is not provided (only 42 ¼”)

       l. Jane Lew Exit I79, Jane Lew

              i. Violation 1: No accessible restroom signs mounted on wall (mounted on

                 pull side of out swinging door)

             ii. Violation 2: Minimum approach to toilet/stall is not provided (39 ¼”)

             iii. Violation 3: The 60" min. toilet stall width is not provided (43 ½” wide)

       m. 55 Postal Plaza, Morgantown, WV

              i. Violation 1: No compliant accessible parking provided no sign)

             ii. Violation 2: No accessible interior route to restrooms provided (Racks

                 encroach Women's Door)

             iii. Violation 3: No accessible restroom signs mounted on wall (Non-tactile

                 or Braille mounted on the face of the door)

             iv. Violation 4: The 60" min. toilet stall width is not provided (lavatory

                 encroaches to 40")

             v. Violation 5: No compliant grab bars provided (No 24" rear wall grab bar)

       n. 701 Fairmont Ave., Fairmont, WV

              i. Violation 1: No compliant accessible parking provided (pie-shaped aisle)

             ii. Violation 2: No accessible route to store entrance (Curb Ramp covered in

                 DW Domes)

             iii. Violation 3: No accessible interior route to restrooms provided (Cooler

                 encroaches latch side approach)




                                           16
Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 17 of 27 PageID #: 17




             iv. Violation 4: No accessible restroom signs mounted on wall (mounted on

                 the face of the out-swinging door)

             v. Violation 5: The 60" min. toilet stall width is not provided (Urinal

                 encroaches clear floor space)

       o. 1525 Johnson Ave., Bridgeport, WV

              i. Violation 1: No compliant accessible parking provided (pie-shaped aisle)

             ii. Violation 2: No accessible route to store entrance (Curb Ramp covered in

                 DW Domes)

             iii. Violation 3: No accessible interior route to restrooms provided (ATM and

                 Product encroach door approach)

             iv. Violation 4: No accessible restroom signs mounted on wall (mounted low

                 on the face of the door)

             v. Violation 5: No maneuvering space provided in restroom (Only 9"

                 Maneuvering at inside of entrance door)

             vi. Violation 6: No compliant grab bars provided (L type grab bar is out 2"

                 from the wall in back.)

       p. 809 West Main Street, Bridgeport, WV

              i. Violation 1: No compliant accessible parking provided

             ii. Violation 2: No accessible route to store entrance

       q. 408 Buckhannon Pike, Nutter Fort, WV

              i. Violation 1: No accessible restroom signs mounted on wall (mounted on

                 pull side of out swinging door)




                                            17
Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 18 of 27 PageID #: 18




             ii. Violation 2: Minimum approach to toilet/stall is not provided (width is

                 only 39 ¼”)

             iii. Violation 3: The 60" min. toilet stall width is not provided (width is only

                 41 ½”)

       r. Milford Street, Clarksburg, WV

              i. Violation 1: No compliant accessible parking provided (pie-shaped aisle)

             ii. Violation 2: No accessible route to store entrance (Curb Ramp covered in

                 DW Domes)

             iii. Violation 3: No accessible interior route to restrooms provided (Product

                 encroaches latch side approach)

             iv. Violation 4: No accessible restroom signs mounted on wall (mounted on

                 pull side of out swinging door)

             v. Violation 5: The 60" min. toilet stall width is not provided Urinal

                 encroaches at 45-1/2")

       s. 90 Woodberry Lane, Parkersburg, WV

              i. Violation 1: No accessible restroom signs mounted on wall (mounted on

                 pull side of out swinging door)

             ii. Violation 2: Minimum approach to toilet/stall is not provided (width is

                 only 39 ¼”)

             iii. Violation 3: The 60" min. toilet stall width is not provided (41-1/4" width,

                 and 20" Toilet centerline)

       t. 1401 Staunton Ave., Parkersburg, WV




                                           18
Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 19 of 27 PageID #: 19




              i. Violation 1: No accessible interior route to restrooms provided (Product

                 Racks encroach Men's Room Door)

             ii. Violation 2: No accessible restroom signs mounted on wall (mounted on

                 pull side of out swinging door)

             iii. Violation 3: The 60" min. toilet stall width is not provided (59” wide)

       u. 3308 Murdock Avenue, Parkersburg, WV

              i. Violation 1: No accessible interior route to restrooms provided (Product

                 racks encroach restroom door)

             ii. Violation 2: No accessible restroom signs mounted on wall (mounted on

                 pull side of out swinging door)

       v. 1602 St Marys Ave., Parkersburg, WV

              i. Violation 1: No compliant accessible parking provided (Steep slopes and

                 faded lines)

             ii. Violation 2: No accessible route to store entrance (steep curb ramp)

       w. 2850 Pike Street, Parkersburg, WV

              i. Violation 3: No accessible interior route to restrooms provided (product

                 racks encroach restroom door)

             ii. Violation 4: No accessible restroom signs mounted on wall (mounted on

                 pull side of out swinging door)

       x. 2395 White Hall Boulevard, Fairmont, WV

              i. Violation 1: There are parking signs mounted on columns near the two

                 accessible parking spaces in front of the store, that are mounted lower than

                 the required 60” minimum.



                                           19
Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 20 of 27 PageID #: 20




             ii. Violation 2: The aisle ways approaching the restrooms are less than the

                 minimum 36” accessible route, with turning space at aisle ends not in

                 compliance.

             iii. Violation 3: The Toilet Room signs are mounted on the face of the out-

                 swinging doors, where a person close to the sign reading the raised text or

                 Braille could get struck by the swinging door.

             iv. Violation 4: Both toilet rooms have a narrow stall, which measures 42”

                 wide instead of 60” minimum. This is a barrier to a person using a

                 wheelchair from being able enter the stall to wheel up beside the toilet for

                 a side transfer to the fixture. Larger wheelchairs may not be able to swing

                 into the stall at all. The stall measures 58-1/4” deep to the stall door edge

                 instead of 59” minimum for a stall with a floor-mounted toilet.

              v. Violation 5: The approach to the toilet stall in both toilet rooms is only

                 37-3/4” wide, instead of the required 42” minimum width.

             vi. Violation 6: There are coat hooks on the back of both toilet rooms’ stall

                 door that are mounted very high at 69-1/2” above the floor instead of 48”

                 maximum.

            vii. Violation 7: The toilet centerlines in both toilet rooms are wide at 18-3/8”

                 on center, rather than the required 16-18”.

            viii. Violation 8: The toilet paper dispensers in both toilet rooms are located at

                 44-1/2” on-center from the back corner of the stall, rather than 36”

                 maximum, or 7-9” from the front of the toilet.




                                           20
 Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 21 of 27 PageID #: 21




                   ix. Violation 9: The accessible stall door in the Women’s toilet has a lock

                       that requires tight pinching and grasping to operate.

                   x. Violation 10: The lavatory in the Women’s toilet room has knob-type

                       hardware on the faucet that requires tight grasping and twisting to operate,

                       instead of accessible lever handles.

                   xi. Violation 11: The pipes under the lavatory in both toilet rooms are not

                       wrapped or protected.

                  xii. Violation 12: There are two existing payphones located outside the store

                       entrance. They are both mounted too high to be within accessible reach

                       range of 48” maximum to the highest operable part.

       46.     Given that Plaintiff investigated only a portion of Defendants’ store locations (i.e.,

23 of more than 100 store locations), the discriminatory violations described above are very

likely not an exclusive or exhaustive list of Defendants’ accessibility barriers, and, upon

information and belief, there are other miscellaneous ADA violations at Defendants’ stores.

       47.     The correction of these violations is readily achievable, or Defendants are

obligated to have their places of public accommodation readily accessible as defined by the

ADA.

       48.     The fact that individuals with mobility-related disabilities are denied full and

equal access to numerous of Defendants’ facilities, and the fact that each of these facilities deny

access by way of inaccessible access and restroom and facilities, is evidence that the

inaccessibility Plaintiff experienced is not isolated, but rather, is caused by Defendants’ systemic

disregard for the rights of individuals with disabilities.




                                                  21
    Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 22 of 27 PageID #: 22




         49.     Defendants’ systemic access violations demonstrate that Defendants either

employ policies, procedures and practices that fail to design, construct, and alter its facilities so

that they are readily accessible and usable and/or that Defendants employ maintenance and

operational policies and practices that are unable to maintain accessibility.

         50.     As evidenced by the widespread inaccessibility of Defendants’ facilities, absent a

change in Defendants’ corporate policies, practices and/or procedures, access barriers are likely

to reoccur in Defendants’ facilities even after they have been remediated.

         51.     Accordingly, Plaintiff seeks an injunction to remove the barriers currently present

at Defendants’ facilities and an injunction to modify the existing policies, practices and/or

procedures that have created or allowed, and will create or allow, inaccessibility to affect

Defendants’ network of facilities.

                                         CLASS ASSERTIONS

         52.     Plaintiff brings this Class action pursuant to Fed. R. Civ. P. 23(a) and 23(b)(2) on

behalf of himself and the following nationwide Classes:

         All wheelchair users with qualified mobility disabilities who were denied the full and
         equal enjoyment of the goods, services, facilities, privileges, advantages or
         accommodations of any GoMart, Inc., location in the United States as a result of (a) Stall
         Width Issues (the “Stall Width Class”), Interior Route Issues (the “Interior Route Class”),
         Bathroom Signage Issues (the “Bathroom Signage Class”), and/or Exterior Route Issues
         (the “Exterior Route Class”)(collectively, the “Classes”).

         53.     Numerosity: The Classes described above are so numerous that joinder of all

individual members in one action would be impracticable. In particular, statistical census data

identifies West Virginia as the state with the highest percentage of disability (20.1%) of any state

in the union, including 11.5% of the state population with reported ambulatory disabilities. 12 The



1
 See, https://disabilitycompendium.org/sites/default/files/user-uploads/2017_AnnualReport_2017_FINAL.pdf (last
accessed April 6, 2020).

                                                      22
    Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 23 of 27 PageID #: 23




disposition of the individual claims of the respective members of the Classes through this Class

action will benefit both the parties and this Court and will facilitate judicial economy.

         54.      Typicality: Plaintiff’s claims are typical of the claims of the members of the

Classes. The claims of Plaintiff and members of the Classes are based on the same legal theories

and arise from the same unlawful conduct.

         55.      Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the Classes in that they all

have been and/or are being denied their civil rights to full and equal access to, and use and

enjoyment of, Defendants’ facilities and/or services due to Defendants’ failure to make their

facilities fully accessible and independently usable as above described. Among the questions of

law and fact common to the Classes are:

               a. Whether Defendant provides goods, services, programs, facilities, privileges,

                  advantages, or accommodations to individuals with disabilities in an integrated

                  setting;

               b. Whether Defendants’ stores have made reasonable modifications in policies,

                  practices, and procedures when such modifications are necessary to afford such

                  goods, services, programs, facilities, privileges, advantages, or accommodations

                  to individuals with disabilities;

               c. Whether Defendants have failed to take steps to ensure that individuals with

                  disabilities are not excluded, denied services, segregated, or otherwise treated

                  differently than other individuals because of the absence of auxiliary aids and

                  services;


2
 See, https://www.disabilitystatistics.org/StatusReports/2012-PDF/2012-StatusReport_WV.pdf (last accessed April
6, 2020).

                                                      23
 Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 24 of 27 PageID #: 24




               d. Whether Defendants have failed to remove architectural and communication

                  barriers in existing stores, where such removal is readily achievable and

                  technically feasible, or have failed to make such goods, services, programs,

                  facilities, privileges, advantages, or accommodations available through alternative

                  methods, if removal of the barriers is not readily achievable or technically

                  feasible;

               e. Whether Defendants have violated and/or continues to violate the ADA by

                  denying equal access to disabled persons at places of public accommodation;

               f. Whether the ADA provides for injunctive relief.

         56.      Adequacy of Representation: Plaintiff is an adequate representative of the Class

because his interests do not conflict with the interests of the members of the Class. Plaintiff will

fairly, adequately, and vigorously represent and protect the interests of the members of the Class,

and he has no interests antagonistic to the members of the Class. Plaintiff has retained counsel

who are competent and experienced in the prosecution of Class action litigation, generally, and

who possess specific expertise in the context of Class litigation under the ADA.

         57.      Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the Class, making

appropriate both declaratory and injunctive relief with respect to Plaintiff and the Class as a

whole.

                                   SUBSTANTIVE VIOLATION

         58.      The assertions contained in the previous paragraphs are incorporated by reference.

         59.      Defendants’ facilities were altered, designed, or constructed after the effective

date of the ADA.



                                                   24
 Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 25 of 27 PageID #: 25




       60.     Defendants’ facilities are required to be altered, designed, and constructed so that

they are readily accessible to and usable by individuals who use wheelchairs. 42 U.S.C. §

12183(a).

       61.     Further, the accessible features of Defendants’ facilities, which include the

restroom and paths of travel, are required to be maintained so that they are readily accessible to

and usable by individuals with mobility disabilities. 28 C.F.R. § 36.211.

       62.     The architectural barriers described above demonstrate that Defendants’ facilities

were not altered, designed, or constructed in a manner that causes them to be readily accessible

to individuals who use wheelchairs and/or that Defendants’ facilities were not maintained so as

to ensure that they remained accessible to and usable by individuals who use wheelchairs.

       63.     Furthermore, the architectural barriers described above demonstrate that

Defendants has failed to remove barriers as required by 42 U.S.C. § 12182(b)(2)(A)(iv).

       64.     Defendants’ repeated and systemic failures to design, construct, and alter their

facilities so that they are readily accessible and usable, to remove architectural barriers, and to

maintain the accessible features of their facilities constitute unlawful discrimination on the basis

of a disability in violation of Title III of the ADA.

       65.     Defendants’ facilities are required to comply with the Department of Justice’s

2010 Standards for Accessible Design, or in some cases the 1991 Standards. 42 U.S.C. §

12183(a)(1); 28 C.F.R. § 36.406; 28 C.F.R., pt. 36, app. A.

       66.     Defendants are required to provide individuals who use wheelchairs full and equal

enjoyment of their facilities. 42 U.S.C. § 12182(a).

       67.     Defendants have failed, and continue to fail, to provide individuals who use

wheelchairs with full and equal enjoyment of their facilities.



                                                  25
 Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 26 of 27 PageID #: 26




       68.     Defendants have discriminated against Plaintiff and the Class in that they have

failed to make Defendants’ facilities fully accessible to, and independently usable by, individuals

who use wheelchairs in violation of 42 U.S.C. § 12182(a) as described above.

       69.     Defendants’ conduct is ongoing and continuous, and Plaintiff has been harmed by

Defendants’ conduct.

       70.     Unless Defendants are restrained from continuing their ongoing and continuous

course of conduct, Defendants will continue to violate the ADA and will continue to inflict

injury upon Plaintiff and the Class.

       71.     Given that Defendants have not complied with the ADA’s requirements to make

Defendants’ facilities fully accessible to, and independently usable by, individuals who use

wheelchairs, Plaintiff invokes his statutory rights to declaratory and injunctive relief, as well as

costs and attorneys’ fees.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the members of the Class, prays for:

       a.      A declaratory judgment that Defendants are in violation of the specific
               requirements of Title III of the ADA described above, and the relevant
               implementing regulations of the ADA, in that Defendants’ facilities, as described
               above, are not fully accessible to, and independently usable by, individuals who
               use wheelchairs;

       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 C.F.R. §
               36.501(b) that: (i) directs Defendants to take all steps necessary to remove the
               architectural barriers described above and to bring their facilities into full
               compliance with the requirements set forth in the ADA, and its implementing
               regulations, so that the facilities are fully accessible to, and independently usable
               by, individuals who use wheelchairs; (ii) directs Defendants to change their
               policies and practices to prevent the reoccurrence of access barriers post-
               remediation; and (iii) directs that Plaintiff shall monitor Defendants’ facilities to
               ensure that the injunctive relief ordered above remains in place.

       c.      An Order certifying the Classes proposed by Plaintiff, naming Plaintiff as
               representative of the Classes, and appointing his counsel as Class counsel;

                                                 26
 Case 1:20-cv-00081-TSK Document 1 Filed 04/30/20 Page 27 of 27 PageID #: 27




       d.     Payment of costs of suit;

       e.     Payment of reasonable attorneys’ fees pursuant to 42 U.S.C. § 12205 and 28
              C.F.R. § 36.505; and

       f.     The provision of whatever other relief the Court deems just, equitable, and
              appropriate.

Dated: April 30, 2020
                                                   Respectfully Submitted,

                                                   /s/ James R. Akers
                                                   James R. Akers, WBSB # 8083
                                                   AKERS LAW OFFICES, PLLC
                                                   P.O. Box 11206
                                                   Charleston, West Virginia 25339
                                                   Phone: (304) 720-1422
                                                   jb@akerslawoffices.com

                                                   Benjamin J. Sweet
                                                   NYE STIRLING HALE & MILLER LLP
                                                   1145 Bower Hill Road, Suite 104
                                                   Pittsburgh, Pennsylvania 15243
                                                   Phone: (412) 857-5350
                                                   ben@nshmlaw.com

                                                   Jonathan D. Miller
                                                   Alison M. Bernal
                                                   NYE STIRLING HALE & MILLER LLP
                                                   33 West Mission Street, Suite 201
                                                   Santa Barbara, California 93101
                                                   Phone: (805) 963-2345
                                                   jonathan@nshmlaw.com
                                                   alison@nshmlaw.com

                                                   Attorneys for Plaintiff ALEXANDER
                                                   KEEFOVER, individually and on behalf of
                                                   all others similarly situated




                                              27
